Citation Nr: 1609327	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-24 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for diabetic peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for diabetic peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease (DJD) of the thoracolumbar spine, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for bilateral calcaneal heel spurs, plantar fasciitis, and degenerative changes in the right foot, currently rated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 1976 and from December 1984 to April 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2014, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in June 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to increased ratings for DJD of the thoracolumbar spine and for bilateral calcaneal heel spurs, plantar fasciitis, and degenerative changes in the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's diabetic peripheral neuropathy of the right lower extremity is manifested by mild incomplete paralysis of the sciatic nerve.   It was not manifested by moderate or severe incomplete paralysis.

2.  The Veteran's diabetic peripheral neuropathy of the left lower extremity is manifested by mild incomplete paralysis of the sciatic nerve.   It was not manifested by moderate or severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes (DC) 8520, 8525 (2015).

2.  The criteria for a disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.124a, DCs 8520, 8525 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

In this case, a VCAA notice letter was sent to the Veteran in August 2011.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in August 2013 and a supplemental statement of the case (SSOC) in March 2014.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions and hearing testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in October 2011, September 2013, and August 2015 to evaluate his peripheral neuropathy.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.




II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the travel board hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for increased ratings.  The VLJ asked questions to ascertain the current nature, extent, and severity of the Veteran's service-connected disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased ratings.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in June 2014.  The Board specifically instructed that the Veteran be scheduled for a hearing before a VLJ.  Subsequently, in September 2014, the Veteran had a travel board hearing in front of the undersigned VLJ.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran contends that his diabetic peripheral neuropathy of the right and left lower extremities warrants higher disability ratings than the 10 percent ratings currently assigned.  Based on the medical evidence of record, the Board has determined that the preponderance of the evidence is against the claims and ratings in excess of 10 percent are not warranted.

The Veteran's diabetic peripheral neuropathy of the right and left lower extremities is rated at 10 percent, according to DC 8520, which contemplates paralysis of the sciatic and tibial nerves.  38 C.F.R. § 4.124a, DCs 8520, 8525 (2015).

DC 8520 provides ratings based on paralysis of the sciatic nerve.  The minimum 10 percent rating is warranted for incomplete mild paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  The maximum 80 percent rating is warranted for complete paralysis, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2015).

DC 8525 provides ratings based on paralysis of the posterior tibial nerve.  The minimum 10 percent rating is warranted for incomplete mild paralysis.  A 10 percent rating is warranted for moderate incomplete paralysis.  A 20 percent rating is warranted for severe incomplete paralysis.  The maximum 30 percent rating is warranted for complete paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired.  38 C.F.R. § 4.124a, DC 8525 (2015).

In an October 2011 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with diabetic peripheral neuropathy.  His symptoms consisted of moderate constant pain in both lower extremities and moderate paresthesias and/or dysesthesias in both lower extremities.  The Veteran also had numbness over his medial right foot and ankle, secondary to his prior vein harvest.  He had decreased deep tendon reflexes in his foot and toes and decreased position sense and vibration sensation in his right and left lower extremities.  The Veteran had loss of hair up to his mid-calf bilaterally as a result of trophic changes to his lower extremities.  The VA examiner reported that the Veteran had no upper extremity diabetic peripheral neuropathy.  He had lower extremity diabetic peripheral neuropathy but his right and left sciatic and femoral nerves were normal.  The VA examiner opined that the Veteran's diabetic peripheral neuropathy would have no impact on his ability to work.  

In a May 2012 VA treatment report, it was noted that the Veteran's lower extremity peripheral neuropathy was mild and only affected his toes.  There was no incomplete or complete paralysis and no weakness.

In a September 2013 C&P examination report, the Veteran was diagnosed with diabetic peripheral neuropathy.  The Veteran reported that he had progressive burning and tingling in his feet.  The Veteran's symptoms consisted of moderate constant pain and mild paresthesias and/or dysesthesias in his right and left lower extremities.  The Veteran also had numbness over his medial right foot and ankle, secondary to his prior vein harvest.  He had decreased deep tendon reflexes in his foot and toes and decreased vibration sensation in his right and left lower extremities.  The Veteran had no muscle atrophy.  His trophic changes as a result of his diabetic peripheral neuropathy consisted of loss of hair to his mid-calf bilaterally.  The VA examiner reported that the Veteran had no upper extremity diabetic peripheral neuropathy.  His lower extremity diabetic peripheral neuropathy consisted of mild incompletely paralysis to his sciatic nerve in his right and left lower extremities.  His femoral nerves were normal.  

The VA examiner opined that the Veteran's diabetic peripheral neuropathy would impact his ability to work and noted that he would be unable to stand for long because of the pain his feet.  The examiner also remarked that the loss of sensation was limited to the Veteran's toes and forefoot, consistent with mild bilateral tibial nerve affects.  The Veteran's peripheral neuropathy was considered mild with primarily pain and altered sensation in the feet controlled by medication.

In an August 2015 C&P examination report, the Veteran was diagnosed with diabetic peripheral neuropathy.  His symptoms consisted of mild numbness in his right and left lower extremity.  He had decreased deep tendon reflexes in his foot and toes.  The Veteran had no muscle atrophy and no trophic changes.  The Veteran had no upper extremity diabetic peripheral neuropathy but had lower extremity peripheral neuropathy.  He had mild incomplete paralysis of his sciatic nerves in his right and left lower extremities.  His femoral nerves were normal.  The VA examiner noted that the Veteran's diabetic peripheral neuropathy would have no impact on his ability to work.  

On review, the Board finds that disability ratings in excess of 10 percent are not warranted under either DC 8520 or 8525.  See 38 C.F.R. § 4.124a (2015).  Under DC 8520, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  Under DC 8525, a 20 percent rating is warranted for severe incomplete paralysis of the tibial nerve.  Id., DCs 8520, 8525.  

The Board notes that in the September 2013 C&P examination report, the examiner reported that the Veteran had mild incomplete paralysis of the sciatic nerve but commented that the Veteran had mild paralysis of his tibial nerve.  The Board determines that the examiner used the sciatic and tibial nerves interchangeably.  Even if that was not the case, the Board cannot apply both DC 8520 and DC 8525 to the Veteran's lower extremity diabetic peripheral neuropathy at the same time.  To do such would constitute impermissible pyramiding because the complained of symptoms are identical; it is merely the nerve that has been differentiated.  More than one evaluation for the same symptoms is to be avoided.  38 C.F.R. § 4.14 (2015).  While in some cases it is possible for a veteran to have separate and distinct manifestations from the same injury, permitting two different disability ratings, the critical element is that none of the symptoms for one condition is duplicative of or overlapping with the symptoms of the other condition.  See Esteban v. Brown, 6 Vet.App. 259 (1994).

The Board acknowledges that the Veteran is competent to report the observable diabetic peripheral neuropathy symptoms that he experienced, such as any pain or numbness.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, which the record has failed to show, the Veteran is not competent to provide an opinion on a medical matter, such as the nature and severity of his diabetic peripheral neuropathy of the right and left lower extremities.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's diabetic peripheral neuropathy.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals, and the opinions of the October 2011, September 2013, and August 2015 C&P examiners.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).



Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected diabetic peripheral neuropathy, such as pain and numbness.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's diabetic peripheral neuropathy symptoms with the schedular criteria, the Board finds that his symptoms of pain and numbness are congruent with the disability picture represented by the 10 percent ratings assigned herein.  See 38 C.F.R. § 4.124a, DC 8520, 8525 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from diabetic peripheral neuropathy of the right and left lower extremities with the pertinent schedular criteria does not show that his service-connected diabetic peripheral neuropathy of the right and left lower extremities presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's diabetic peripheral neuropathy of the right and left lower extremities.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Analysis

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is employed and has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.
ORDER

Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity is denied.

Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity is denied.


REMAND

In his September 2014 travel board hearing, the Veteran testified that his back symptoms have increased in severity.  Additionally, he testified that he had neurological symptoms related to his service-connected back disability.  He stated that he had bladder and bowel incontinence in the mornings and his erectile dysfunction had worsened.  Furthermore, a June 2012 VA treatment report noted that the Veteran had lumbar radial radiculopathy.  A new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected DJD of the thoracolumbar spine and whether he has any related neurological symptoms.

In the September 2014 hearing, the Veteran also testified that the severity of his service-connected bilateral calcaneal heel spurs, plantar fasciitis, and degenerative changes in his right foot, had increased.   He stated that when not working, he used crutches at home to rest his feet.  The Veteran testified that if he did not use crutches, he would not be able to tolerate the pain or go back to work.  The Board notes that the most recent C&P examination to evaluate the Veteran's feet was in September 2013.  A new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service connected bilateral calcaneal heel spurs, plantar fasciitis, and degenerative changes in his right foot.




Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected DJD of the thoracolumbar spine and his bilateral calcaneal heel spurs, plantar fasciitis, and degenerative changes in his right foot.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency, and severity of any orthopedic and neurologic impairment related to his service-connected DJD of the thoracolumbar spine.  The claims folder should be made available to and reviewed by the examiner.

a. The examiner should identify all orthopedic and related neurological pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine;

b. The examiner should determine whether the thoracolumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes;

c. The examiner is also asked to indicate whether the Veteran has any other neurological symptoms related to his service connected thoracolumbar disability, including any bowel or bladder problems, or erectile dysfunction, attributable to the service-connected lumbar spine disability.

3. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency, and severity of his bilateral calcaneal heel spurs, plantar fasciitis, and degenerative changes in the right foot.  The claims folder should be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation needed to reassess the functional impact of this disability must be performed.  

a. To this end, the examiner must identify all associated symptoms, including whether there is objective evidence of pain and attempt to assess the extent of any pain, including insofar as its effect on the functioning of the Veteran's feet.  Medical comment also is needed concerning whether there is any incoordination, weakened movement and premature or excess fatigability on use, including during prolonged repeated use of the feet or during "flare ups," meaning when the Veteran's symptoms are most problematic;

b. The examiner is also asked to specifically comment on whether there is any objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

4. A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


